Per Curiam.

The petition filed by the relator contained the signature of no person as circulator of the petition. The person who signed the petition as a notary public was not qualified to act as a circulator because he was not a member of the same political party as the relator.
The petition, therefore, failed to comply with the requirements of the statute (Sections 3513.05, 3501.38 and 3513.07, Revised Code).
There is no clear legal duty upon the members of the Board of Elections to print relator’s name on the ballot, and, therefore, the writ must be denied on authority of State, ex rel. Van Aken, v. Duffy et al., Board of Elections of Cuyahoga County (this day decided), 176 Ohio St., 105.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, G-rieeith, Herbert and Gibson, JJ., concur.